Walker, J.
The appeal in this case must be dismissed. The order of the court appealed from is no final *561judgment; it is simply an interlocutory order, which does not in any wise determine the case.
The case being properly on the docket of the District Court of Smith county, the defendant and his securities should have been called, and a judgment nisi entered on their failure to appear.
The order to change the venue to Eusk county had no operation in law until the defendant was recognized to appear before the District Court of .that county. The order of the district judge of Eusk county dismissing the case from that docket was correct.
The appeal is dismissed.
Dismissed.